AO 245B (Rev. 09/19) — Judgment in a Criminal Case
Sheet |

UNITED STATES DISTRICT COURT

Southern District of Ohio

 

 

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
v. )
German Palacios-Suarez Case Number: 1:19cr128

USM Number: 03865-061
) Zenaida Lockard, Esq.
) Defendant’s Attorney 7 a

THE DEFENDANT:

| pleaded guilty to count(s) _1 of an Information

LU pleaded nolo contendere to count(s)

which was accepted by the court. -
LJ was found guilty on count(s) _ — _ /
after a plea of not guilty. a Oo - —_

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count

8 USC 1326(a) and Illegal Reentry after Deportation 7/1/2019 1

(b)(1)

The defendant is sentenced as provided in pages 2 through a of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

CL] The defendant has been found not guilty on count(s)

CJ Count(s) C1] is (Jare dismissed on the motion of the United States.

 

.,,_lt is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid: If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

2/12/2020

 

Date of Imposition of Judgment

AEA Li f jet

Signature of Judge

 

Michael R. Barrett, United States District Judge
Name and Title of Judge

flee l2, POOL

 

 

Date
AO 245B (Rev. 09/19) Judgment in Criminal Case

Sheet 2 — Imprisonment

Judgment — Page o of

DEFENDANT: German Palacios-Suarez
CASE NUMBER: 1:19cr128

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a

total term of:

Count 1: Nine (9) months with credit for time served.

The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
LC at  Oam O pm on
L] as notified by the United States Marshal.

 

The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
LC before 2 p.m. on
C1 as notified by the United States Marshal.

L) as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

, with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL
